Case 2:16-cv-06603-PSG-PLA Document 234-2 Filed 12/02/19 Page 1 of 13 Page ID
                                  #:8258
Case 2:16-cv-06603-PSG-PLA Document 234-2 Filed 12/02/19 Page 2 of 13 Page ID
                                  #:8259
Case 2:16-cv-06603-PSG-PLA Document 234-2 Filed 12/02/19 Page 3 of 13 Page ID
                                  #:8260
Case 2:16-cv-06603-PSG-PLA Document 234-2 Filed 12/02/19 Page 4 of 13 Page ID
                                  #:8261
Case 2:16-cv-06603-PSG-PLA Document 234-2 Filed 12/02/19 Page 5 of 13 Page ID
                                  #:8262
Case 2:16-cv-06603-PSG-PLA Document 234-2 Filed 12/02/19 Page 6 of 13 Page ID
                                  #:8263
Case 2:16-cv-06603-PSG-PLA Document 234-2 Filed 12/02/19 Page 7 of 13 Page ID
                                  #:8264
Case 2:16-cv-06603-PSG-PLA Document 234-2 Filed 12/02/19 Page 8 of 13 Page ID
                                  #:8265
Case 2:16-cv-06603-PSG-PLA Document 234-2 Filed 12/02/19 Page 9 of 13 Page ID
                                  #:8266
Case 2:16-cv-06603-PSG-PLA Document 234-2 Filed 12/02/19 Page 10 of 13 Page ID
                                  #:8267
Case 2:16-cv-06603-PSG-PLA Document 234-2 Filed 12/02/19 Page 11 of 13 Page ID
                                  #:8268
Case 2:16-cv-06603-PSG-PLA Document 234-2 Filed 12/02/19 Page 12 of 13 Page ID
                                  #:8269
Case 2:16-cv-06603-PSG-PLA Document 234-2 Filed 12/02/19 Page 13 of 13 Page ID
                                  #:8270
